United States Court of Appeals
                                 For the First Circuit
                                    _____________________
No. 21-1388
                               UNITED STATES OF AMERICA,

                                            Appellee,

                                                v.

                            AKEEM CRUZ, a/k/a Vybe, a/k/a Mello,

                                      Defendant, Appellant.


Nos. 21-1428, 21-1429
                               UNITED STATES OF AMERICA,

                                            Appellee,

                                                v.

                                      TAYLOR LOVELY,

                                      Defendant, Appellant.


No. 21-1720
                               UNITED STATES OF AMERICA,

                                            Appellee,

                                                v.

                              JEREMIAH MITCHELL, a/k/a Jazz,

                                      Defendant, Appellant.
                                      __________________

                                       ERRATA SHEET

               The opinion of this Court, issued on September 28, 2022, is amended as follows:

On page12, line 8, and page 13, line 15, replace " cert. denied " with "cert. denied"

On page 14, line 16: replace "Condition" with "condition"